Citation Nr: 1827184	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to service-connected left shoulder disability.

2.  Entitlement to service connection for a neck condition, to include as secondary to service-connect left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to November 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in a November 2013 hearing.  This case was previously before the Board in November 2014 and August 2016 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

In a February 2017 Statement in Support of Claim, the Veteran noted that he had been placed on the Board's schedule for a travel board hearing.  He wrote that instead of a travel board hearing, he wanted a videoconference hearing.  However, the Board notes that the Veteran already received a hearing for his claims on appeal in November 2013.  Additionally, the RO never sent notification to the Veteran that he was scheduled for a hearing.  As the Veteran's claims for service connection for back and neck conditions are being granted, the Board finds that it is not prejudicial to the Veteran that his claim is being adjudicated.


FINDINGS OF FACT

1.  At minimum, the evidence is in relative equipoise as to whether the Veteran's current back condition is etiologically related to in-service trauma, or secondarily related to his service-connected left shoulder injury.

2.  At minimum, the evidence is in relative equipoise as to whether the Veteran's current neck condition is etiologically related to in-service trauma, or secondarily related to his service-connected left shoulder injury.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a back condition have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a neck condition have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable dispositions of the service connection claims for back and neck conditions, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and psychoses, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

Under 38 C.F.R. § 3.310(a) (2017), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As there is considerable overlap in the applicable evidence for the Veteran's claims for entitlement to service connection for back and neck conditions, the Board will discuss the two claims together.

In this case, the Veteran has asserted that his back and neck conditions were the result of an injury during active service, or alternatively, were caused or aggravated by his now service-connected left shoulder disability.  The Board has reviewed the Veteran's service treatment records (STRs), and a 1973 STR documented that he slipped on ice and landed upside down on his left side and head.  Additionally, during his November 2013 hearing, the Veteran testified that he fell three times during active service.  

In an August 2011 VA opinion, the examiner found that it was less likely than not that the Veteran's back and neck conditions were caused by or a result of his fall in service.  However, this opinion did not address whether the Veteran's back and neck conditions were secondarily related to his left shoulder injury.  

In a January 2015 VA opinion, the examiner again found that it was less likely than not that the Veteran's back and neck conditions were caused by or a result of his active service.  This opinion was found to be inadequate in the August 2016 Board remand.  

Finally, in a September 2016 VA opinion, the examiner found that it was less likely than not that the Veteran's back and neck conditions were caused by or a result of his active service or secondarily related to his service-connected left shoulder injury.  This opinion is filled with many small inaccuracies, which, taken together, leads the Board to find that it is not of great probative value.

The Board notes that in a February 2012 letter, the Veteran's private physician wrote that the Veteran had been a patient since 1985, nearly 30 years, for episodes of neck and low back complaints.  The physician wrote that taking into account that the Veteran had no other significant trauma to his back or neck, it was more likely than not that his injury in 1973 was a "substantial contributing factor" in causing the Veteran's degenerative disc disease in his back and neck.  

In a subsequent August 2012 letter, the Veteran's other private physician wrote that he had treated the Veteran for over 20 years for low back and neck complaints.  Based on the Veteran's history of being injured in 1973, and the lack of any other significant trauma, it was the physician's opinion that it was more likely than not that the Veteran's back and neck conditions were substantially impacted by his in-service injury.  The physician noted that it was well documented that trauma predisposes a person to an accelerated rate of degenerative changes.

Weighing the conflicting evidence, the Board finds that the February 2012 and August 2012 opinions from the Veteran's private physicians, finding a nexus between his current back and neck conditions and active service, combined with the credible lay statements, are of at least equal probative value to the August 2011 and September 2016 VA examiners' negative nexus opinions.  The Board notes that the Veteran's private physicians treated him since 1985, nearly 30 years, so despite their apparently not having reviewed his medical records when giving their opinions, they were in a much better position to evaluate the degenerative changes over time in the Veteran's back and neck and to determine their etiologies, particularly in relation to the service-connected left shoulder injury.  

The Board thus finds that it is at least as likely as not that the Veteran's back and neck conditions are etiologically related to active service, to include as due to his service-connected left shoulder injury.  Accordingly, the criteria for service connection have been met, and the claims are granted.




ORDER

Entitlement to service connection for a back condition, to include as secondary to service-connected left shoulder disability, is granted.

Entitlement to service connection for a neck condition, to include as secondary to service-connected left shoulder disability, is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


